Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Election/Restrictions
3.		Applicant's election with traverse of elected invention VII in the reply filed on 10/20/22 is acknowledged.  The traversal is on the ground(s) that 1) claim 12 depends on claim 11 and 2) claim 12 is asserted to be included for both inventions I and VII and as such requires utility of both claim 1 and 9. 
This is not found persuasive because, in regards to point 1, it was a typographical error listing claim 11 under invention VII. Claim 11 clearly regards the individual experience hood which is only otherwise claimed in claim 10 of invention VI. Invention VII drawn to sensor operations, does not require the utility of a display hood from invention VI. 
In regards to point 2, even though utility of invention I may overlap with the utility of invention VII the restriction is still required since the utility of invention I does not require the sub combination utility of invention VII. Claim 12 is listed in both inventions due to dependency of claims and required utility in regards to claims 12-14 and 15-16 which each set of claims define the inventions I (drawn to movable touch screen) and VII (drawn to sensor operations not of touch screens). In other words, simply because the inventions overlap in some utility aspects does not negate that other utility aspects of each invention are not required. As disclosed, each invention overlaps in some utility with each other invention. However, each invention as described does not require the utility of the other inventions. For example, the movable touch screen of invention I does not require the display hood of invention VI or sensor operations of invention VII (or any other invention II-IX). Further, the shear number of inventions of individual scope would be a search burden. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 10-11, 13-14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2022.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, and 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kothari et al. (US Patent Application Publication 2017/0313248), herein after referred to as Kothari.
Regarding independent claim 9, Kothari discloses a system for providing visualizations within a vehicular environment (abstract), comprising:
a plurality of individual experience devices (Figure 1 reference LCD touch screen devices 102 and 104.), each individual experience device positioned at a corresponding seat positioned within the vehicular environment (Figure 1 reference device 102 positioned to the front-seated driver and device 104 positioned to the passenger as empathized in figure 3 and paragraph [0149] such that device 102 or 104 camera 106 refers to the view as seen by who is directly sitting in front of that camera.) and configured to provide an individualized display of the visualizations to an occupant of the corresponding seat (Figure 3 and paragraph [0149] describes one example (of a plurality described by the specification) of a “see me view” such that the display is individualized by depicting the view of the person that device 102 or 104 is directly in front of. The “see me view” is one of a plurality of visualizations including for example “rear passenger view” of figure 4A which depicts a different visualization than the “see me view”.).
Regarding claim 12, Kothari discloses the system of claim 9, wherein each individual experience device comprises:
a halo device (Please note stating a “halo” device does not comprise an inherent definition. For example, if applicant intended the word halo to regard the physical shape of the device the claim should be amended to regard “a halo shaped device” which then applies patentable weight to the term “halo”. However, in its current state halo is not limited in scope to physical description and may regard a label implying function. Therefore, due to the broadness of the scope with lack of definition the term “halo” does not comprise patentable weight in its current state and is simply interpreted as a label such as a first device.) positioned above the corresponding seat within the vehicular environment, the halo device configured to sense parameters of the occupant of the corresponding seat (Figure 1 reference individual experience device 102 and 104 each positioned above the corresponding seat and each comprising a camera 106. Camera 106 is described in paragraph [0149] to sense an occupant by imaging them. Paragraph [0234] describes sensing via microphone allowing an occupant to use voice commands (figure 8 depicts the sun visor display device to include a microphone 810). Please note if applicant intends halo to be amended to regard a Halo shape the camera 106 is depicted to be circular and within the scope of a halo shape.); and
a foldable display device positioned at the corresponding seat for displaying the individualized display of the visualizations according to one or more of the parameters sensed by the halo device (Figure 3 and paragraph [0149] describes the camera aspect of the sensing system to adjust the visualization of the display in accordance with the “see me view” control. Paragraph [0234] describes voice commands (microphone aspect of the sensing system) may be used to adjust the visualization of the display such that an occupant by audibly request a visual change such as from “polarized front view” to “see me view”, turn on/off the display, start/stop video chat, etc.).
Regarding claim 15, Kothari discloses the system of claim 12, wherein the halo device comprises one or more of a camera adapted to acquire images of the occupant of the corresponding seat (Figure 1 reference device 102 positioned to the front-seated driver and device 104 positioned to the passenger as empathized in figure 3 and paragraph [0149] such that device 102 or 104 camera 106 refers to the view as seen by who is directly sitting in front of that camera.), a sensor adapted to sense one or more of vital parameters and electrophysiological measurements of the occupant of the corresponding seat, a microphone adapted to record sounds of the occupant of the corresponding seat (Paragraph [0234] describes voice commands (microphone aspect of the sensing system) may be used to adjust the visualization of the display such that an occupant by audibly request a visual change such as from “polarized front view” to “see me view”, turn on/off the display, start/stop video chat, etc.), and a directional audio beaming module adapted to selectively output audio to the occupant of the corresponding seat.
Regarding claim 16, Kothari discloses the system of claim 9, further comprising an in-vehicle computing system communicatively coupled to the plurality of individual experience devices, the in-vehicle computing device configured to evaluate signals acquired via each individual experience device associated with the occupant of the corresponding seat, and adjust at least the individualized display of the visualizations based on the evaluated signals (Paragraph [0234] describes voice commands (microphone aspect of the sensing system) may be used to adjust the visualization of the display such that an occupant by audibly request (an evaluated audible microphone signal) a visual change such as from “polarized front view” to “see me view”, turn on/off the display, start/stop video chat, etc.).

Examiner Note
5.		In view of the elected invention, prosecution would be advanced by detailing particular claimed aspects of the elected invention. For example, claim 16 evaluated signal warrant details regarding the type of signals and the means/method of evaluation. Other examples include: manner of adjustment of the individualized display, what the visualizations are, how visualization are changed, and defining the halo device. The listed examples should not be viewed as an exhaustive list. Before amendments are made please review the below cited but not relied upon art. An interview will be granted to discuss applicant’s intended patent coverage.

Conclusion
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuma et al. (US Patent Application Publication 2022/0144172) Figures 27-28 depicts a plurality of individual experience displays with cameras 32 disposed above the seats of corresponding users.
Hwang et al. (US Patent Application Publication 2021/0323576) Figure 40 depicts camera sensors 251, disposed above the seats of corresponding user of an autonomous vehicle, to (according to figure 57 and paragraph [0393]) adjust a flexible display 411 (paragraph [0102]) according to a detected gaze of the occupant.
Funyak et al. (US Patent Application Publication 2020/0290567) Figures 6-7 depicts a vehicle occupancy sensor in the shape of an orb/circular.
Wendel et al. (US Patent Application Publication 2019/0208136) Figures 4A-4B depicts a ring/halo 422 shaped sensor comprising cameras 424 mounted at 45 with respect to adjacent sensors. The ring/halo 422 shaped sensor is mounted on a roof of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622